Citation Nr: 1110511	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  06-10 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a rating higher than 20 percent for diabetes mellitus.  

2. Entitlement to a rating higher than 10 percent for peripheral neuropathy of the left lower extremity.  

3. Entitlement to a rating higher than 10 percent for peripheral neuropathy of the right lower extremity.  

4. Entitlement to service connection for residuals of injury to the right great toe.  

5. Entitlement to service connection for bilateral hearing loss.  

6. Entitlement to service connection for pneumonia.  

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars 

ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from September 1969 to May 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions, dated in May 1994 and in December 2005, of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In December 2008, the Board remanded the claims.  Evidence received subsequent to the Board remands shows additional development is necessary.  The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

In a statement received in December 2010, the Veteran requested that records from the Dallas VA Medical Center dated from March 2009 be obtained.  It also is uncertain whether records from the Dallas VAMC from 1993 to 1994 were requested.  

In several statements, the Veteran indicated that during service in September 1969 he was hospitalized for pneumonia at Fort Bliss.  The in-service hospital records need to be obtained.  

It remains unclear whether the Veteran in his substantive appeal, dated in January 2008, requested a hearing before the Board and clarification is needed.  




Accordingly, the case is REMANDED for the following action:

1. Obtain records from the Dallas VAMC from March 2009 to the present, and from 1993 to 1994.  If no records can be found or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2. Obtain in-patient e hospital records for pneumonia at Fort Bliss, dated from September 1969 to October 1969.  If no records can be found or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).
   
3. Clarify with the Veteran wants a hearing before the Board. 
   
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


